Case 19-20688 Doci1 Filed 04/30/19 Entered 04/30/19 10:06:22 Page 1of3

MUR EM ULL eel com Cn MULE et: to

 

United States Bankruptcy Court for the:

District of Laantih: bs ?

(State) =
Case number (if known): Chapter 7

to a | QO) Check if this is an

amended filing
Official Form 205

Involuntary Petition Against a Non-Individual 42/15

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if
known).

 

eo Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

1. Chapter of the Check one:
Bankruptcy Code
by Chapter 7

Q) Chapter 11

Identify the Debtor

2. Debtor’s name _pesd Lome fosloomanece. eP LT, ZL

3. Other names you know
the debtor has used in
the last 8 years |

 

 

 

Include any assumed
names, trade names, or
doing business as names.

4. Debtor’s federal
Employer Identification 41 Unknown

Number (EIN) Qa « - Fi 7
aD $$AGBRIF

 

 

 

| s. Debtor’s add Principal place of business Mailing address, if different
7 ebtor’s a ress
| (© Sear porevah fie
Number Street o
P.O. Box

 

Leon CT OLMS

City Stale ZIP Code City State ZIP Code

 

| Location of principal assets, if different from
principal place of business

Mart locd

Number Street
|
County Number Street

 

 

Cily Stale ZIP Code

Official Form 205 Involuntary Petition Against a Non-Individual page 1
Case 19-20688 Doci1 Filed 04/30/19 Entered 04/30/19 10:06:22

Debtor hes d Lome Mi Ratistah <i- A Zr ccc. Case number (if ier

6. Debtor’s website (URL)

7. Type of debtor

Page 2 of 3

 

www, bestasatadianelet. etna

Kl Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
C) Partnership (excluding LLP)
C) Other type of debtor. Specify:

 

 

8. Type of debtor’s
business

9. To the best of your
knowledge, are any
bankruptcy cases
pending by or against

 

Check one:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
U) Railroad (as defined in 11 U.S.C. § 101(44))

() Stockbroker (as defined in 11 U.S.C. § 101(53A))

OU) Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q) Clearing Bank (as defined in 11 U.S.C. § 781(3))

Ww None of the types of business listed.

QO) Unknown type of business.

O) Yes. Debtor Relationship

 

 

 

any pa rtner or affiliate District Date filed am/DD YW Case number, if known
of this debtor?
Debtor Relationship
District Date filed Case number, if known
MM/DD/YYYY
a Report About the Case
Check one:

| 10. Venue

|
11. Allegations

12. Has there been a
transfer of any claim
against the debtor by or
to any petitioner?

Official Form 205

Ki Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

LA bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

Bb The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

C) within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

YkLNo

CL) Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a).

Involuntary Petition Against a Non-Individual page 2

 
Case 19-20688 Doci1 Filed 04/30/19 Entered 04/30/19 10:06:22 Page 3 of3

Debtor hui dA Le ice SOK ct. Y ae Z2 a Case number pif tnewn

Name:

 

 

 

 

 

 

13. Each petitioner’s claim Name of petitioner Nature of petitioner’s claim Amount of the claim
above the value of
any lien

ENO PC lances Sble 4s Gang, 666 Trade. Labt EBYIED /
$
$

 

 

Total of petitioners’ claims

If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each
additional petitioning creditor, the petitioner’s claim, the petitioner’s representative, and the petitioner's attorney. Include the
statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner’s (or representative’s) signature,
along with the signature of the petitioner's attorney.

[Part 4: Request for Relief

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C, specified in this petition. If a
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

| have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petitioners’ Representative Attorneys

Name and mailing address of petitioner

Energy ARsencias Silabeas Lhe. More ZT Ll te

Name Printed name

Number Street

biacdksen LT LIA aL Framebad Speed, Teel Lia yr

 

 

 

 

 

 

City State ZIP Code Number Street
Llarb ore! CT kas
City State ZIP Code

Name and mailing address of petitioner's representative, if any

(“607 |
Letina LAN Contact phone, SB e¢ 300 Email mailore Gam bas —“

 

Name

398 feallsade Mere Bar number CT REZ SS |

Number — Street

bindso 27) GGG se a=

City State AIP Cede

| declare under penalty, of, perjury that the foregoing is true and correct.

Aad ROA

Execuleu

 

 

=
signefure of attorney —~

(LA

7B PYYYY

    

   

ren of petitioner or representative, including represenlative's title Date signed Lf:

 

Official Form 205 Involuntary Petition Against a Non-Individual page 3
